Citation Nr: 0704562	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  05-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date, earlier than February 18, 
2003, for the grant of a 30 percent rating for left knee 
instability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from June 1973 to 
June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision.

In September 2003, the veteran indicated that he wished to 
file a claim for service connection for a quadriceps muscle 
condition, secondary to his service-connected knee 
disabilities; and in February 2004, the veteran indicated 
that he wished to file a claim for service connection for a 
left elbow condition, secondary to using a cane.  As these 
issues have not yet been adjudicated by the RO, they are 
referred to the RO for appropriate action. 


FINDING OF FACT

The veteran was first shown to have severe instability of his 
left knee at the VA examination on November 27, 2000.


CONCLUSION OF LAW

Criteria for an effective date of November 27, 2000 for the 
grant of a 30 percent rating for severe instability of the 
left knee have been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code (DC) 5257 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date

This claim follows from a September 1997 rating decision that 
awarded a 10 percent evaluation for left knee instability, 
effective in 1993.  The Board remanded the issue of an 
increased rating for left knee instability in October 2001, 
and then in March 2004, the Board awarded a 30 percent 
evaluation for the left knee instability.  The RO assigned an 
effective date of February 2003 for the 30 percent 
evaluation, and the veteran appealed the effective date that 
was assigned. 

The assignment of an effective date for increased 
compensation is generally, date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400(o).  

The RO assigned February 18, 2003 as the effective date for 
the grant of the 30 percent evaluation for left knee 
instability, finding that this was the date the veteran was 
first shown to have severe left knee instability (the veteran 
was also granted a total disability rating based on 
individual unemployability (TDIU) on that date).  The veteran 
disagreed with the effective date that was assigned, 
contending that the effective date should be earlier.  As 
evidence of this, the veteran pointed to the Board's decision 
in March 2004, which cited two pieces of medical evidence 
that predated the February 2003 examination (a February 1997 
treatment record which indicated that the veteran's left knee 
was impaired to a "large degree"; and a November 2000 
examination report which noted that the veteran required a 
brace for stability of the left knee).  

While there is no doubt that the veteran's left knee was 
painful throughout the appeal period, resulting in several 
surgeries, the treatment records fail to show objective 
evidence of severe instability prior to November 2000.  For 
example, although the veteran had some limitation of motion 
in his left knee at an examination in April 1993, his private 
doctor, Dr. D'Auria, failed to note any instability.  Even 
the examination conducted the day before his knee surgery in 
August 1993 failed to show the presence of any left knee 
instability; and no instability was noted at an examination 
in July 1994.

The veteran asserts that an earlier effective date is 
warranted based on a February 1997 examination report that 
included the impression that his left knee was impaired to a 
"large degree", but this record fails to show severe 
instability of the left knee.  The full impression given by 
the doctor was that the veteran's size and weight put his 
knees in great jeopardy, and ultimately impaired both of his 
knees to a large degree.  While this sentence makes it clear 
that the veteran has a left knee disability, it fails to 
specifically address the issue of left knee instability.  
Moreover, the examination report as a whole fails to note any 
sign of instability in the left knee, as the examination 
showed full range of motion of the left knee and a negative 
pivot shift test (a procedure used to test for instability).  
As such, this examination fails to provide evidence of severe 
instability of the left knee.  Additionally, treatment 
records from June 1997 and September 1999 showed the 
veteran's knees to be stable.
 
In February 1998, the veteran's private orthopedic doctors 
found effusion in the veteran's left knee, but they noted 
that knee strength was within normal limits and they failed 
to note the presence of any knee instability.
 
The veteran had surgery on his left knee in October 1999; 
nevertheless, an examination by a doctor at an orthopedic 
surgery clinic in April 2000 found that the veteran had full 
range of motion and no patellar subluxation in either knee.  
As such, the objective medical evidence prior to November 
2000 fails to show severe instability of the left knee.

While earlier medical evidence fails to demonstrate 
instability of the left knee, evidence of severe knee 
instability was shown at a VA examination in November 2000, 
where the veteran complained of instability and recurrent 
subluxation and the doctor noted that the veteran wore braces 
to support his knees.  As a knee brace is required to ensure 
stability, the Board finds that this demonstrates severe 
instability of the left knee and an earlier effective date is 
thereby warranted.

As such, an effective date of November 27, 2000 is granted 
for the award of the veteran's 30 percent rating for severe 
instability of the left knee.





II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in February 2003.  By this, and by the statement 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
has been informed of the criteria needed to determine the 
effective date of a claim, and he has been provided with 
ample time and assistance to acquire any available evidence.  
As such, he is not prejudiced by the Board's adjudication of 
his claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

An effective date of November 27, 2000 for the award of the 
veteran's 30 percent rating for severe instability of the 
left knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


